DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al [US 2015/0206926] in view of Kim [US 2017/0062769].
Regarding claim 1, Hong (Primarily Fig. 11) teaches:
A method of manufacturing a display device, the method comprising: 
	forming a thin film transistor (TFT2 in Fig. 11) on a base substrate (SUB); 
	forming an organic layer (30 in Fig. 11; ¶67 teaches layer is organic) on the thin film transistor (directly) on and over TFT2, 
		the organic layer (30) comprising
			a first region (central area corresponding with LA(i,j) in Fig. 11) overlapping the 			thin film transistor in a plan view, and 
			a non-pattern region (portions of 30 outside of LA(i,j)) having a substantially flat 			surface (see Fig. 11),
		the organic layer having a through-hole (CH6) partially exposing the thin film transistor (exposes DE2, the drain electrode of TFT2); 
	forming a light-emitting element (OLED in Fig. 11) on the organic layer; and 
	forming a color conversion pattern (color filters such as CF-R in Fig. 10; also shown throughout disclosure associated with each pixel) on the light-emitting element (CF-R over and on ECL and OLED as seen in Fig .10) to overlap the first region (LA(i,j)) and the non-pattern region (¶81 expressly teaching color filters about 10% larger than area LA(i,j) therefore overlapping the area outside of LA(i,j) as well).

Hong Fails to disclose:  
	Wherein the first region has an uneven pattern formed thereon.

US PGPub 2017/0062769 to Kim et al. (Kim) teaches:
	An analogous LED/transistor combination (see Fig. 2; note: at least ¶48-49 additionally teaches the invention may be a “top emission type” analogous to Hong and may include color filters analogous to Hong);
	wherein the first region (central region of 190 free of element 220 thereon) with an uneven pattern formed thereon (micro lens array in overcoat layer 190; ¶59).
 
	It would have been obvious to one of ordinary skill in the art to incorporate the “uneven pattern” or micro lens array of Kim to the organic layer to the invention of Hong in order to improve the light extraction efficiency of the device (see ¶59). 
 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over over Hong et al [US 2015/0206926] in view of Kim [US 2017/0062769] as applied to claim 1 above, in further view of  Koike et al [US 2019/0074464].
►	With respect to claim 2, Hong et al in view of Kim substantially discloses the claimed method but fails to teach  wherein the formation of the organic layer comprises:  providing an organic material comprising a positive photosensitive material on the thin film transistor; concurrently forming the through-hole and the uneven pattern, using one mask, wherein the uneven pattern is a recess pattern, and a width on a plane of the recess pattern is about 2.5 pm or less.
However, Koike et al (figs 6A-6D, text [0001]-[0190]) teaches providing the organic material comprising a positive photosensitive material (19, positive-working photosensitive acrylic resin filim,  fig 6C, text [0111]-[0114] & [0018]-[0019]);  concurrently the through-hole (H) and the uneven pattern (9), using one mask (photomask 31, text [0012)).
	Therefore, it would have been obvious for those skilled in the art to modify process of Hong et al in view of Kim by providing the organic material and concurrently forming the through-hole and the uneven pattern, using one mask, wherein the uneven pattern is a recess pattern as taught by Koike et al to provide the through- hole and the uneven pattern as being needed in the organic layer. 
	In regard to the claimed width, such parameter would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). Furthermore, it appears that these changes produce no functional differences and therefore would have been obvious. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)

Response to Arguments
Applicant’s arguments with respect to claim(s)  1-2 have been considered but are moot in new ground of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                        



/THANHHA S PHAM/Primary Examiner, Art Unit 2819